            Case 2:20-cv-00704-KJN Document 7 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH MORALES,                                      No. 2:20-cv-0704 KJN P
12                        Plaintiff,
13             v.                                         ORDER FOR PAYMENT OF INMATE
                                                          FILING FEE
14    DR. PETER ANASTASSIOU, et al.,
15                        Defendants.
16

17   To: Director of the California Department of Corrections and Rehabilitation, 1515 S Street,

18   Sacramento, California 95814:

19            Plaintiff, Ralph Morales, CDCR No. C-38490, a state prisoner proceeding in forma

20   pauperis, is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff is

21   assessed an initial partial filing fee of 20 percent of the greater of: (a) the average monthly

22   deposits to plaintiff’s trust account; or (b) the average monthly balance in plaintiff’s account for

23   the 6-month period immediately preceding the filing of this action. 28 U.S.C. § 1915(b)(1).

24   Upon payment of that initial partial filing fee, plaintiff will be obligated to make monthly

25   payments in the amount of twenty percent of the preceding month’s income credited to plaintiff’s

26   trust account. The California Department of Corrections and Rehabilitation is required to send to

27   the Clerk of the Court the initial partial filing fee and thereafter payments from plaintiff’s prison

28   ////
                                                         1
         Case 2:20-cv-00704-KJN Document 7 Filed 06/11/20 Page 2 of 2

 1   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of

 2   $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).

 3            Good cause appearing therefore, IT IS HEREBY ORDERED that:

 4            1. The Director of the California Department of Corrections and Rehabilitation or a

 5   designee shall collect from plaintiff’s prison trust account an initial partial filing fee in

 6   accordance with the provisions of 28 U.S.C. § 1915(b)(1) as set forth in this order and shall

 7   forward the amount to the Clerk of the Court. The payment shall be clearly identified by the

 8   name and number assigned to this action.

 9            2. Thereafter, the Director of the California Department of Corrections and Rehabilitation

10   or a designee shall collect from plaintiff’s prison trust account monthly payments in an amount

11   equal to twenty percent (20%) of the preceding month’s income credited to the prisoner’s trust

12   account and forward payments to the Clerk of the Court each time the amount in the account

13   exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2), until the $350.00 filing fee for this

14   action has been paid in full. The payments shall be clearly identified by the name and number

15   assigned to this action.

16            3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

17   signed in forma pauperis affidavit on the Director, California Department of Corrections and

18   Rehabilitation, 1515 S Street, Sacramento, California 95814.

19            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

20   Department of the court.
21   Dated: June 11, 2020

22

23
     /mora0704.cdc
24

25

26
27

28
                                                          2
